Ingraham, P. J.:
On the 1st of October, 1908, the landlord, the respondent in this proceeding, entered into a written agreement with the tenant, appellant, by which she leased certain rooms in a house known as No. 411 West End avenue, in the city of New York, for a term of one year, commencing on the 1st of October, 1908, and ending on the 1st of October, 1909. The tenant continued in possession after the expiration of the term, whereupon on October 1, 1909, this proceeding was instituted to dispossess the tenant. The tenant interposed an answer by which he admitted the making of the lease and that he is in possession of the premises, and for a defense alleged that in August, 1909, lie leased the premises for a further term of one year commencing October 1, 1909, and that he was in possession of the premises by virtue of that lease; and for a second defense alleged that subsequent to making the lease for the term ending October 1, 1909, the landlord executed and delivered to one Kohlman a written lease of the premises- described in the petition for the term of three years to commence October 1, 1909; that the said lease had not been canceled but was in full force and effect, and, therefore, the said landlord was not entitled to the possession of the said premises; and that the landlord had not legal capacity to maintain this proceeding. A jury having been demanded the case came on for trial before a justice of the Municipal Court and a jury. The tenant attempted to prove a new lease to him which the landlord disputed and the question of whether or not a new lease was made was submitted to the jury who found in favoi of the *594landlord. That verdict. was sustained by the evidence' and the only question presented on this appeal is whether or not a landlord having leased the premises to a tenant and having before the expiration 'of the term given a new lease .of the demised property to a third party can maintain a proceeding to dispossess the old tenant at the expiration of his term or whether that proceeding must be maintained by the new tenant to whom the landlord has leased the property.
Summary proceedings are regulated by the Code of Civil Procedure. Section 2231 of the Code of Civil Procedure provides that a tenant may be removed from the demised premises when he holds over and continues in possession of such premises or any portion thereof after the expiration of his term without the permission of the landlord. Séction 2235 of the Code of Civil Procedure pro^ vides that “ the application may be made by the landlord or lessor of the demised premises.” It is conceded in this case that the applicant was the landlord and lessor of the demised premises and the jury by their verdict have found that the tenant had no right' to the possession of the demised premises. The landlord in this proceeding, therefore, has brought himself expressly- within the provisions of section 2235 of the Code of Civil Procedure as a person who can maintain this proceeding. There is no provision of law to which our attention has been called or which we have been', able to find that limits the application of this section to a landlord ■who has not leased the premises for a new term commencing at the expiration of the term of the tenant whose removal is sought, and it seems to me that as the statute expressly provides that the “ landlord or lessor” may maintain the proceeding we are not justified in limiting the application of the express terms of the section because some other person besides the landlord or lessor would also be authorized to institute such a proceeding. The provision of section 2235 of the Code of Civil Procedure is explicit and direct and gives to tlie “ landlord or lessor ” the right to institute the. proceeding without limitation.
The defense is based upon the provisions of section 223 of the Real Property Law (Consol. Laws, chap. 50; Laws of 1909, chap. 52) which provides that “ The' grantee of leased real property, or of a reversion thereof, or of any rent, the devisee or assignee of the lessor of such a *595lease, or the heir or personal representative of either of them, has the same remedies, by entry, action or otherwise, for the nonperformance of any agreement contained in the assigned lease for the recovery of rent, for the doing of any waste, or for other cause of forfeiture as his grantor or lessor had, or would have had, if the reversion had remained in him.' * * * This section applies as well to a grant or lease in fee, reserving rent, as tó a lease for life or for years.” In United Merchants' Realty & Improvement Co. v. Roth (193 N. Y. 570) the Court of Appeals had before it an appeal from an interlocutory-judgment sustaining a demurrer to five, counts in the complaint and overruling a demurrer as to five other counts in the complaint. The questions certified to the court were : “ 1. Does the complaint, in the causes of action therein numbered and designated as first to fifth, inclusive, state facts sufficient to constitute a cause, or causes, of action ? 2. Does the complaint, in the causes of action therein numbered and designated as sixth to tenth, inclusive, state facts sufficient to constitute a cause, or causes, -of action That action was brought to recover rent from a tenant who held over after the expiration of his term by a lessee who had received a lease of the demised premises prior to the termination of the:lease to the defendant. The first five causes of action' simply alleged the lease between the plaintiff’s lessor and the defendant, and the second five causes of action alleged an agreement between the plaintiff and "the defendant for a continued use. and occupation of the premises after the termination of the lease to the defendant. A majority of the court held that the new tenant could maintain an action for rent after the termination of the defendant’s lease; that when the right to possession of the premises accrued the new tenant was entitled to the estate in possession-as successor ofthe landlord ; that as the landlord was not bound to give possession of the premises to the new tenant, the new tenant should have the same right that the original landlord would possess were it not for the new lease under section 193 of the former Deal Property Law (Gen. Laws, chap. 46 ; Laws of 1896, chap. 547), which is now section 223 of the present Deal Property Law to which attention has been called. --
Assuming that under this decision the new tenant would have a right to institute this proceeding- although not expressly given that right by any provision of the Code of Civil Procedure, the question *596presented is whether anything in this section of the Beal Property Law or the decision of tlie Court of Appeals limits the right expressly given by section 2235 of the Code of Civil Procedure to ■the “landlord or lessor” to remove the tenant or prevent the •landlord from instituting the proceeding. I cannot see that there-is any inconsistency in holding that this right to dispossess a tenant holding over after the expiration of his term is concurrent both with the landlord and the new lessee. It is true that the landlord is under no legal obligation to give to his new tenant possession of the premises, but he has an interest in securing possession to the new tenant as he has a right to select his tenants, and his ability to collect the rent from the new tenant might be seriously affected if the new tenant was unable to- obtain possession of the premises. Assuming, also, that the new tenant had the right to elect to continue the lease which had expired for another year and to hold the tenant as lessee for that term, the fact that the new tenant had made such an election and thus there was a continuance of the old term, was an affirmative defense to be proved by the original tenant. Until such an election by either the landlord or the new tenant was actually made tlie old tenant would not be entitled to the possession of the property, and it is certainly no defense in a proceeding to remove a tenant who holds over after the expiration of his term that the new tenant has the right to elect to hold the old tenant to a renewal of the lease. If' the landlord of both tenants sees fit to institute a proceeding to dis- • possess a tenant holding over after the expiration of liis term, the tenánt who is in possession of the property after the expiration of his term cannot insist upon his holding possession or withholding possession from the landlord because some other person might elect to hold him for a new lease. The tenant liolding'over has not such an election — it is only the landlord- or the new tenant — and until such an election is actually made the old tenant is a trespasser. It appeared in this proceeding that the new tenant had notice of the proceeding and appeared by counsel upon the triah It was not claimed that he. had elected to continue the lease, for a new term, .and on the verdict of the .jury the tenant was a mere trespasser holding the property without legal authority of any one interested in tile property. ,
*597It is not necessary to decide upon this appeal .whether the new tenant as the person lawfully entitled to the possession of the property or as an assignee of the landlord, purchaser or other person entitled to apply, would also be entitled to maintain the proceeding. It seems to me sufficient- to say, in affirming this order, that under the express provisions of the section the landlord in this proceedings being both the landlord and also the lessor of the demised premises, was entitled to maintain the proceeding.
It follows, therefore, that the order appealed from must be affirmed, with costs.
Scott and Dowling, JJ.j concurred; McLaughlin and Laughlin, JJ., dissented.